Case: 15-11172     Date Filed: 09/15/2015   Page: 1 of 2


                                                           [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 15-11172
                          Non-Argument Calendar
                        ________________________

                D.C. Docket No. 4:11-cr-00249-WTM-GRS-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                     versus

ANAISSA BETH GERWALD,
a.k.a. Anaizza Gerwald,
a.k.a. Ann E. Meraw,
a.k.a. Ana Isabel Marraquin,
a.k.a. Ana Isabel Garcia,

                                                            Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                       ________________________

                             (September 15, 2015)
              Case: 15-11172    Date Filed: 09/15/2015   Page: 2 of 2


Before TJOFLAT, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      George R. Asinc, appointed counsel for Anaissa Gerwald in this criminal

appeal, has moved to withdraw from further representation of the appellant and has

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and the revocation of Gerwald’s supervised release and her

revocation sentence are AFFIRMED.            Gerwald’s motion for appointment of

substitute counsel is DENIED.




                                         2